Case 6:21-cv-00051-ADA Document 14-3 Filed 03/31/21 Page 1 of 12




       Exhibit A
Coworking Space in Downtown Waco Texas | WacoWork                                                            https://wacowork.com/
                                          Case 6:21-cv-00051-ADA Document 14-3 Filed 03/31/21 Page 2 of 12




1 of 11                                                                                                         3/7/2021, 4:05 PM
Coworking Space in Downtown Waco Texas | WacoWork                                                            https://wacowork.com/
                                          Case 6:21-cv-00051-ADA Document 14-3 Filed 03/31/21 Page 3 of 12




2 of 11                                                                                                         3/7/2021, 4:05 PM
Coworking Space in Downtown Waco Texas | WacoWork                                                            https://wacowork.com/
                                          Case 6:21-cv-00051-ADA Document 14-3 Filed 03/31/21 Page 4 of 12




3 of 11                                                                                                         3/7/2021, 4:05 PM
Coworking Space in Downtown Waco Texas | WacoWork                                                            https://wacowork.com/
                                          Case 6:21-cv-00051-ADA Document 14-3 Filed 03/31/21 Page 5 of 12




4 of 11                                                                                                         3/7/2021, 4:05 PM
Coworking Space in Downtown Waco Texas | WacoWork                                                            https://wacowork.com/
                                          Case 6:21-cv-00051-ADA Document 14-3 Filed 03/31/21 Page 6 of 12




5 of 11                                                                                                         3/7/2021, 4:05 PM
Coworking Space in Downtown Waco Texas | WacoWork                                                            https://wacowork.com/
                                          Case 6:21-cv-00051-ADA Document 14-3 Filed 03/31/21 Page 7 of 12




6 of 11                                                                                                         3/7/2021, 4:05 PM
Coworking Space in Downtown Waco Texas | WacoWork                                                            https://wacowork.com/
                                          Case 6:21-cv-00051-ADA Document 14-3 Filed 03/31/21 Page 8 of 12




7 of 11                                                                                                         3/7/2021, 4:05 PM
Coworking Space in Downtown Waco Texas | WacoWork                                                            https://wacowork.com/
                                          Case 6:21-cv-00051-ADA Document 14-3 Filed 03/31/21 Page 9 of 12




8 of 11                                                                                                         3/7/2021, 4:05 PM
Coworking Space in Downtown Waco Texas | WacoWork                                                            https://wacowork.com/
                                         Case 6:21-cv-00051-ADA Document 14-3 Filed 03/31/21 Page 10 of 12




9 of 11                                                                                                         3/7/2021, 4:05 PM
Coworking Space in Downtown Waco Texas | WacoWork                                                            https://wacowork.com/
                                         Case 6:21-cv-00051-ADA Document 14-3 Filed 03/31/21 Page 11 of 12




10 of 11                                                                                                        3/7/2021, 4:05 PM
Coworking Space in Downtown Waco Texas | WacoWork                                                            https://wacowork.com/
                                         Case 6:21-cv-00051-ADA Document 14-3 Filed 03/31/21 Page 12 of 12




11 of 11                                                                                                        3/7/2021, 4:05 PM
